COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-09-348-CV

IN RE DAVID MICHAEL SPENCER                                            RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of habeas corpus and

the real party in interest's response and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of habeas corpus is denied.

        Relator shall pay all costs incurred in this proceeding, for which let

execution issue.


                                               PER CURIAM


PANEL: MEIER, LIVINGSTON, and MCCOY, JJ.

DELIVERED: October 8, 2009



   1
       … See Tex. R. App. P. 47.4.